Exhibit 1.3 MANAGEMENT'S DISCUSSION AND ANALYSIS December 13, 2011 In this Management’s Discussion and Analysis (MD&A), “we”, “Nordion”, and “the Company” refer to Nordion Inc., formerly MDS Inc.In this MD&A, we explain Nordion’s results of operations and cash flows for the year ended October 31, 2011, and our financial position as of October 31, 2011. You should read this MD&A in conjunction with our audited consolidated financial statements and related note disclosures for the same period. Readers are also referred to the unaudited quarterly financial statements and quarterly MD&As for fiscal 2011, the Company’s Annual Information Form for fiscal 2011 (AIF), the Company’s Annual Report, and Form 40-F. These documents are available on Nordion’s website at www.nordion.com or at www.sedar.comand www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of Nordion’s current results of operations, cash flows and financial position. To do so, we provide information and analysis comparing our results of operations, cash flows and financial position for the current fiscal year with those of the preceding fiscal year. We also provide analysis and commentary that we believe will help investors assess Nordion’s future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on our current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in our 2011 AIF and this document that could have a material impact on Nordion’s future prospects. We caution our readers that actual events and results may vary materially from those anticipated in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, but are not limited to, risks and uncertainties that are discussed in greater detail in the “Risk Factors” set out in section 5 of our 2011 AIF, and elsewhere in this MD&A. We have prepared our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America. Amounts are in thousands of United States (U.S.) dollars, except per share amounts and where otherwise noted. We have organized our MD&A into five sections: Nordion Inc. Fiscal 2011 Annual Report 1 MANAGEMENT'S DISCUSSION AND ANALYSIS 1) Business Overview Our business Nordion is a global health science company providing market-leading products and services used for the prevention, diagnosis and treatment of disease. Our products benefit the lives of millions of people in more than 60 countries around the world and are used daily by pharmaceutical and biotechnology companies, medical-device manufacturers, hospitals, clinics and research laboratories. We have approximately 500 highly skilled employees in three locations. We have organized our operations into three business segments: Targeted Therapies, Sterilization Technologies, and Medical Isotopes, as well as certain corporate functions and activities reported as Corporate and Other. Targeted Therapies Our Targeted Therapies products primarily focus on the treatment of various cancers by targeting the disease from within the body with a higher concentration of radiation directed to the tumor, thereby limiting both damage to surrounding healthy tissue and side effects for the patient. Our main Targeted Therapies product is TheraSphere® which is used in the treatment of inoperable primary and metastatic liver cancer, and is approved and reimbursed in key markets. TheraSphere is in Phase III clinical trials for both primary liver cancer and metastatic liver cancer, and in the planning stage for a Phase III trial for the treatment of primary liver cancer patients with Portal Vein Thrombosis (PVT). We are also a contract manufacturer of Bexxar®, a radiotherapeutic and CardioGen-82®, a cardiovascular positron emission tomography (PET) imaging agent. Sterilization Technologies Our Sterilization Technologies segment is focused on the prevention of disease through terminal (in final packaging) sterilization of medical products and devices, as well as food and consumer products. We produce and install Cobalt-60 (Co-60) irradiation sources and design, construct, install, and maintain commercial gamma sterilization systems, referred to as production irradiators. We are the world's leading supplier of Co-60, the isotope that produces the gamma radiation that destroys harmful micro-organisms.Gamma sterilization technologies are used globally to sterilize approximately 40% of single use medical products including disposable medical devices and supplies such as surgeon's gloves, syringes, sutures, and catheters, as well as pharmaceuticals. Gamma sterilization is also used for the treatment of food and consumer products. Medical Isotopes Our Medical Isotopes segment focuses on products used in the diagnosis and treatment of diseases, including cardiac and neurological conditions, and several types of cancer. According to the World Nuclear Association, over 10,000 hospitals worldwide use radioisotopes in medicine with about 90% of the procedures being for diagnosis. We sell a breadth of isotopes, which our customers incorporate into products that are used in these medical procedures. Our primary product is the reactor-based Molybdenum-99 (Mo-99), which decays into Technetium-99 (Tc-99m), utilized in approximately 80% of nuclear medical procedures worldwide. We process and sell other Reactor isotopes including Xe-133 (used in lung scans), I-131 (used to treat hyperthyroidism, thyroid cancer and non-Hodgkin’s lymphoma), and I-125 (used to treat prostate cancer). We also manufacture and process Cyclotron isotopes at our facility in Vancouver, Canada. Corporate and Other Nordion is a publicly traded company listed on the Toronto Stock Exchange (TSX: NDN) and on the New York Stock Exchange (NYSE: NDZ).The number of outstanding Nordion common shares at October 31, 2011 and at December 12, 2011 was 62,378,521. Our corporate and public company functions were consolidated and streamlined at our Ottawa, Canada headquarters during 2010 and 2011. For a detailed description of our Targeted Therapies, Sterilization Technologies, and Medical Isotopes businesses, see “Section 4, Description of the Business” in our current AIF. Nordion Inc. Fiscal 2011 Annual Report 2 MANAGEMENT'S DISCUSSION AND ANALYSIS Recent business and corporate developments Targeted Therapies TheraSphere Growth TheraSphere continued to demonstrate robust performance with revenue growth of 47% during fiscal 2011. Approximately two-thirds of TheraSphere sales growth in the year was due to adoption by new customers, while the remaining one-third came from increased sales to healthcare providers with which we had an existing relationship. TheraSphere continues to gain global acceptance as a leading treatment for liver cancer. TheraSpherePhase III Trials In the United States, TheraSphereis currently authorized by the U.S. Food and Drug Administration (FDA) for use under a Humanitarian Device Exemption (HDE) as a radiation treatment for primary liver cancer or hepatocellular carcinoma. In Q2 2011, the FDA approved our Phase III clinical trial applications for both primary liver cancer (approximately 400 patients at up to 40 sites around the world) and secondary or metastatic liver cancer (approximately 350 patients at up to 30 sites around the world). In Q3 2011, we engaged Theorem Clinical Research (Theorem, previously Omnicare Clinical Research), a full service clinical research organization (CRO) to conduct these trials. Theorem is providing clinical trial implementation services which include clinical data management, statistical analysis, monitoring, and administrative expertise to support the conduct of the studies. These trials are expected to be significantly larger than any of the clinical trial activities that we have completed to date resulting in a significant increase in our level of research and development (R&D) investment. We currently expect first patient enrolment in our Phase III clinical trials to occur in the first half of fiscal 2012. We are also planning the design and protocol for a randomized trial in the subset of primary liver cancer patients with PVT, where we believe TheraSpheremay provide benefit. The trial is intended to provide randomized comparative data that would demonstrate effectiveness over an existing treatment and, therefore, support continued adoption, our pursuit of expanded reimbursement in Europe, and provide a base for expansion into Asia. We currently expect to enrol the first patient into this trial during the second half of calendar 2012. CardioGen-82 Manufacturing Interruption In Q2 2011, our manufacturing of CardioGen-82 generators, a Bracco Diagnostics Inc. (“Bracco”) product, was interrupted due to a manufacturing process change relating to component modifications with a third party supplier. In Q3 2011, Bracco issued a letter to customers that effective July 25, 2011, Bracco had voluntarily discontinued the sale of CardioGen-82 generators and recalled the units in the market due to two patients having received a higher radiation dose than expected. The reason for the recall by Bracco is for an issue different from the one that interrupted our CardioGen-82 manufacturing in Q2 2011. As a result, we have not manufactured CardioGen-82 generators since early Q2. Bracco has stated that it intends to work with the FDA to bring CardioGen-82 back onto the market.Bracco stated in a letter to customers dated October 17, 2011, it anticipates the limited and progressive reintroduction of the product to commence in the first or second quarter of calendar 2012.Nordion'srole in the reintroduction has yet to be defined. Accordingly, we do not currently expect to realize revenue from CardioGen-82 during fiscal 2012. Sterilization Technologies Innovative new Modular Irradiator technology unveiled In Q3 2011, we announced our new Flexible Irradiation Technology (GammaFITTM) modular irradiator system at the 2011 International Meeting on Radiation Processing (IMRP), the biennial gathering for members of the International Irradiation Association.Our GammaFIT system is an industry innovation that deploys a modular design providing end users the flexibility to add to and configure the irradiator to grow and change with their processing volume and needs.Because many smaller companies are discouraged from entering the sterilization business due to the large initial capital investment in equipment, we believe the GammaFIT provides a more accessible product that can open up new Co-60 markets for us, particularly in Latin-America and Asia. The GammaFIT system became commercially available as of December 6, 2011. Nordion Inc. Fiscal 2011 Annual Report 3 MANAGEMENT'S DISCUSSION AND ANALYSIS Co-60 Supply Agreement with Sterigenics In Q1 2011, we announced a five-year contract for the supply of Co-60 to Sterigenics International, a global leader in contract sterilization and ionization services.Sterigenics International has historically been an important customer and this contract provides for growth in revenue over the term of the contract. Production Irradiator Shipments We shipped two production irradiators during fiscal 2011. One irradiator was shipped to a customer in Europe and another to a customer in the U.S., both for the sterilization of medical products. Medical Isotopes NRU Returns from its Maintenance Shutdown In Q3 2011, the National Research Universal (NRU) reactor at Chalk River, Ontario, returned to service from its planned maintenance shutdown, which lasted 32 days. The impact of the shutdown to our operations began May 26, 2011, and resulted in an interruption in the supply of medical isotopes, primarily Mo-99, during our Q3 2011. Our production and sales returned to service as expected and planned with our customers. Renewal of Chalk River Operating License to 2016 On October 27, 2011, the Canadian Nuclear Safety Commission (CNSC) announced its decision to renew the Atomic Energy of Canada Limited (AECL) Chalk River Laboratories operating licence for a period of five years. The licence will be valid until October 31, 2016. Currently, our principal source of medical isotopes is the AECL owned NRU reactor. Corporate and Other Returns to Shareholders In January 2011, we re-initiated a normal course issuer bid (NCIB) to purchase for cancellation up to 5,677,108 shares or 8% of our outstanding shares. As of October 31, 2011, we have repurchased a total of 4,860,132 shares with an aggregate value of $52.4 million under this NCIB. We continue to monitor and assess our cash requirements, liquidity and access to capital in determining the final amount we repurchase. On January 19, 2011, our Board of Directors approved the initiation of a quarterly dividend of $0.10 per share.Including the quarterly dividend declared on December 13, 2011, we will have returned $25.4 million to shareholders by way of dividends related to fiscal 2011. New Credit Facility Effective June 3, 2011, we entered into a $75.0 million senior revolving three-year committed credit facility with the Toronto-Dominion Bank (TD) and a select group of other financial institutions. Under the new credit facility, we are able to borrow both Canadian and U.S. dollars. By entering into our new credit facility, cash held in account as security for letters of credit and letters of guarantee has been made available for operations. The primary purpose of the new credit facility is for general corporate purposes. For further details on this new credit facility, see the “Liquidity” section of this MD&A. Arbitration with Life Technologies Corporations As part of the sale of MDS Analytical Technologies completed in Q1 2010, our joint venture partnership with Applied Biosystems, a division of Life Technologies Corporations (Life), was dissolved. A disagreement arose between the former partners (Nordion and Life) as to the appropriate treatment of certain inventory sold by the partnership to Applied Biosystems prior to the dissolution of the joint venture partnership. The disagreement was submitted to arbitration and the arbitrator in the hearing ruled in favour of Life. As a result, we recorded a settlement loss of approximately $9.5 million in our results of discontinued operations in Q3 2011. We have not paid the $9.5 million to date. Subsequent to the arbitrator’s ruling, on September 30, 2011, we filed a Statement of Claim against Life in the Ontario Superior Court of Justice seeking recovery of approximately C$30 million and requesting the $9.5 million settlement payment be stayed pending the outcome of this new claim. In December 2011, Life filed its statement of defense and we expect that Life will vigorously defend this action. Medical Isotopes update Events and changes in the global medical isotopes industry over the past several years have impacted Nordion’s Medical Isotopes business. We attempt to carefully monitor the environment in which we operate to factor these events and changes into our strategic decisions. Key issues impacting Nordion’s Medical Isotopes business are outlined below. Nordion Inc. Fiscal 2011 Annual Report 4 MANAGEMENT'S DISCUSSION AND ANALYSIS Current Mo-99 market environment AECL’s NRU reactor experienced a 15-month unplanned and extended shutdown from May 2009 to August 2010 to repair the reactor vessel. The High Flux Reactor (HFR) in Petten, Netherlands also experienced an unplanned extended shutdown from February 2010 to September 2010. This created a global shortage of supply of medical isotopes, and, in particular, Mo-99. Changes that took place in the medical isotopes market in response to this shortage impacting Nordion’s business include: · Efficiencies gained in the manufacture, distribution and dispensing of the product; · Increased pricing of Mo-99 compared with historical levels; · Nordion’s customers that historically purchased all or a large majority of their Mo-99 requirements from Nordion have diversified and continue to diversify their supply; · Multi-year commitments of Nordion’s customers were required to secure purchases of Mo-99 from the Company’s competitors while the NRU reactor was shut down; · Changes in Nordion’s customers’ market share as a result of short supply of Mo-99 during the NRU outage; · Increased capacity of global Mo-99 supply in the market; and, · Prioritization of governmental authorities of the development of alternatives to produce Mo-99. Although pricing in fiscal 2011 remained higher compared with the historical levels prior to the 15-month shutdown, it decreased over the year in response to the changing competitive environment. During 2011, we believe the global demand for Mo-99 remained essentially flat at a level approximately 15% below the level of demand prior to the shutdown of the NRU in May 2009. While we understand there has not been a significant reduction in the number of end-user procedures, we believe some of the efficiencies gained during the extended NRU and HFR reactor shutdowns currently remain. Current Market Position A significant majority of the Mo-99 we sold in 2011 was based on contractual arrangements that ranged in duration from one to three years, including our three-year contract amendment we entered into during the year with our largest customer Lantheus. In 2011, we were able to secure new contracts with several new customers. However, volumes we sold to them were modest.In 2012, we intend to continue to work with these new customers, our other existing customers and potential new customers to secure additional sales of Mo-99.However, we remain largely dependent on Lantheus, who purchase the majority of medical isotopes we sell. After 2012, our contract with Lantheus provides for potential changes in pricing and volume commitments in the event of possible changes in the market. Our current contract with Lantheus expires in December 2013. Long-term Mo-99 supply Reliable long-term supply of medical isotopes has been an important consideration in the medical isotope market, and for Nordion, as most of the reactors currently involved in producing the majority of the global supply of medical isotopes are over forty years old.The NRU reactor began operation in November 1957. Nordion continues to focus on obtaining long-term supply through two key initiatives: the MAPLE arbitration and our Mo-99 supply agreement with Russian supplier, Isotope. These initiatives are further described below. 1. MAPLE arbitration (please also refer to the Litigation section of this MD&A and to the 2011 AIF) In May 2008, the Government of Canada and AECL unilaterally cancelled the MAPLE project, which was intended to be Nordion’s long-term source of supply for reactor-based medical isotopes.The MAPLE project included two reactors dedicated to medical isotope production and a new processing facility, which provided redundancy and significant capacity relative to global demand.As such, we believe the industry, in general, viewed Nordion and the MAPLE Facilities as being a major source of reliable long-term supply of medical isotopes. As a result of the cancellation, in July 2008, Nordion served AECL with Notice of Arbitration proceedings seeking an order to compel AECL to fulfill its contractual obligations to complete the MAPLE Facilities, and, in the alternative and in addition to such order, seeking significant monetary damages. Arbitration hearings began in fiscal 2011 and are expected to be completed in the second quarter of fiscal 2012, with a decision thereafter. The outcome of the arbitration and AECL’s counter-claim, however, cannot be predicted with any certainty at this time.As we get closer to a final ruling in this arbitration, there are a variety of potential outcomes.If we are successful in our claim for specific performance, that would allow us to achieve our primary end objective of requiring AECL complete the MAPLEs, which in itself could take several Nordion Inc. Fiscal 2011 Annual Report 5 MANAGEMENT'S DISCUSSION AND ANALYSIS years.The arbitrators also could decide on a range of other orders. These include, but are not limited to, an award of damages in lieu of specific performance.It is also possible that, in spite of the merits of our case, the arbitrators may not see things the same way and we may not succeed. We are also continuing in parallel to assess next steps in the separate lawsuit we have initiated against AECL and the Government of Canada in a different forum. 2. Mo-99 supply agreement with Isotope With the uncertainty related to the outcome of the MAPLE arbitration, and in order to maintain a leadership position in the medical isotope market, in September 2010 Nordion entered into a 10-year agreement with Russian supplier, The Open Joint Stock Company "Isotope" (Isotope), for the supply of Mo-99. Isotope continues to develop its processing capability and capacity of Mo-99 from three reactors in Dimitrovgrad, Russia, and we now expect to receive quantities sufficient for regulatory approval testing later in 2012. While we expect the ramp up to take longer than previously expected, Isotope continues to forecast the ability to supply 20% of global demand. Once supply from Isotope is qualified for regulatory approval and can be produced by Isotope in commercial quantities, we believe our competitive position will improve due to having a larger availability of back-up supply from multiple reactors and supply beyond 2016, the year the current NRU reactor license expires. However, we expect our profitability associated with medical isotopes may decline as the amount of Mo-99 we receive from Isotope increases, as the cost of Mo-99 from Isotope is higher than the cost of Mo-99 from AECL at current prices. Current source of Mo-99 Supply The NRU reactor operated reliably and as expected over fiscal 2011. However, an extended shutdown of the NRU reactor in the future would have a negative impact on our business and profitability, particularly if it were to occur prior to Isotope reaching its planned level of production. On October 27, 2011, the CNSC announced its decision to renew the operating license of the AECL Chalk River Laboratories, which includes the NRU reactor, for a period of five years. The licence renewal is valid until October 31, 2016. In May 2011, the NRU reactor underwent a planned shutdown for inspections for approximately one month. The shutdown was completed on time. AECL is planning a shutdown of similar duration in April 2012. We were unable to obtain back-up Mo-99 supply during the 2011 planned shutdown and do not expect to obtain back-up supply during the 2012 planned shutdown, which has required our customers to source supply from our competitors during this period. While we have contractual commitments for the majority of our Mo-99 customers, the approximately one-month supply gap has weakened our competitive position. Critical uncertainties and estimates Fluctuation in net income from changes in foreign exchange rates As a Canadian company that operates globally and holds a large percentage of its cash and has a large number of transactions in U.S. dollars, our net income may have significant fluctuations as result of foreign exchange movements primarily between the Canadian and U.S. dollar. The majority of our operations are located in Canada, however the vast majority of our sales (98% in 2011) are to customers outside of Canada.We also have a number of supply agreements with companies outside of Canada.These supply agreements include the agreement for a 10-year supply of Mo-99 from Isotope in Russia and a contract that was transferred to Isotope for the supply of Co-60 to 2024, both of which are denominated in U.S. dollars. In addition to being a common currency for international transactions, the majority of our sales are in U.S. dollars.Therefore we believe that contracting in U.S. dollars for certain international contracts, including the agreements with Isotope, is preferred with respect to the economic impact on the cash flow of the Company as it better matches the currency of the cash outflows of the Company to our cash inflows (revenues) in U.S. dollars. Despite using a U.S. dollar reporting currency, these U.S. dollar contracts may create significant fluctuations in our net income. Under U.S. accounting guidelines, an embedded derivative may be created when companies enter into transactions that are not denominated in the currencies of the parties to the transaction. For accounting purposes, the functional currency of our Canadian operations is the Canadian dollar and all our future purchase and sale commitments with non-U.S. based enterprises that are denominated in U.S. dollars usually result in an embedded derivative being present. These embedded derivatives are revalued at the end of each reporting period based on the change in foreign exchange rates, in our case primarily the Canadian to U.S. dollar exchange rate.The most significant embedded derivatives in our business relate to the long-term supply agreements with our Russian supplier Isotope.The remaining purchase commitments associated with these agreements, over 10 and 13 years for Mo-99 and Co-60 purchases, respectively, are revalued at the end of each quarterly period.Although the calculation is complex and involves a number of variables including current and forward Canadian to U.S. dollar exchange rates and discount rates, an indicative impact of a one cent movement in the Canadian to U.S. dollar exchange rate may result in a gain or loss of approximately $3 million for accounting purposes. During two quarters in the past three years, the Canadian to U.S. dollar Nordion Inc. Fiscal 2011 Annual Report 6 MANAGEMENT'S DISCUSSION AND ANALYSIS exchange rate has moved by more than 10 cents, with a maximum change of 18 cents in one quarter during this period. As a result, embedded derivative gains and losses are expected to be significant in our operating and net income in the future. In addition, at the end of each quarter, we revalue all monetary assets and liabilities that are expected to be realized in cash that are in a currency other than the functional currency of the entity within Nordion in which they are recorded. This revaluation creates a foreign exchange gain or loss that is reflected in Other expenses, net, which is included in operating income and net income.We generally hold the majority of our cash in our Canadian functional currency entity in U.S. dollars, which is revalued at the end of each quarter. The gain or loss from embedded derivatives and/or the revaluation of monetary assets and liabilities reflects the movement of foreign exchange rates within the period and, therefore, a gain or loss in one quarter will not imply that there will be a similar gain or loss in a subsequent quarter unless there is a similar movement of foreign exchange rates within the quarter. Currently our Canadian dollar costs are significantly higher than our Canadian dollar revenue and therefore our operating income and net income are negatively impacted by the strengthening of the Canadian dollar relative to the U.S. dollar, and vice versa. While we may be able to increase our revenue in Canadian dollars, or hedge all or a portion of the Canadian to U.S. dollar difference between our costs and revenues for a period of time, changes in foreign exchange rates may still have an impact on our operating income and net income. Critical estimates in deferred tax assets and certain long-term assets As of October 31, 2011, we reported $80.9 million of deferred tax assets, all of which relate to our Canadian operations and could be used to reduce future cash taxes in Canada. We made critical estimates and judgments, primarily related to our forecast of future income, that the Company will significantly benefit from existing tax losses, R&D tax credits, and other carryovers that can be applied to reduce cash taxes. We are subject to taxation in our principal jurisdiction of Canada and in numerous other countries around the world. With few exceptions, we are no longer subject to examination by Canadian tax authorities for taxes filed for years prior to 2004.However, despite the fact that many of the activities related to and our prior strategic repositioning during 2009 to 2011 are complete, most Canadian tax returns for 2004 and later still remain open to examination and potential adjustment by various tax authorities. As of October 31, 2011, we also reported at fair value $20.7 million and $1.5 million of long-term note receivable and investment in Celerion Inc. (Celerion), respectively, received as part of the sale proceeds of Early Stage. We made critical estimates and judgments in determining the fair value of these assets, the going concern assumption for Celerion, and associated credit risk. While we believe these estimates and key judgments are reasonable, different assumptions regarding such factors as industry outlook, customer demand, competitor actions, and other unforeseen events may cause future results to differ from our current estimates. Nordion Inc. Fiscal 2011 Annual Report 7 MANAGEMENT'S DISCUSSION AND ANALYSIS Strategy and 2012 financial outlook Summary of strategic objectives We are committed to delivering long-term value to our shareholders by investing in our growth, managing and protecting our market positions, and executing our strategic plans with operational and financial discipline which we believe will drive sustainable and growing cash flow. Targeted Therapies We are planning to leverage our TheraSphere brand, market segment leadership, and operational excellence to establish a leadership position in the emerging interventional oncology (IO) market.This is expected to include selectively building an IO product portfolio through in-licencing, acquisition, and product development as well as investing in TheraSphere growth by conducting Phase III clinical trials which are intended to i) expand approved indications in the U.S., ii) demonstrate improved effectiveness over certain existing treatment options which is expected to support adoption growth in Europe and Asia, and iii) expand European reimbursement. We are also increasing our investment in European TheraSphere sales and marketing infrastructure and skills. Sterilization Technologies Our strategy for Sterilization Technologies is to maintain our market leading position and strong margins in this relatively stable market (gamma sterilization – Co-60) which is characterized by significant barriers to entry. For Nordion, this business is characterized by high margins, strong cash flows, and limited further capital investment requirements. We endeavour to maintain our segment leading market share and retain our 40% segment margins in gamma sterilization through value-based pricing, significant barriers to entry, selectively investing in growth opportunities, and the recognition of the Nordion brand as a global leader in the production irradiator market. We plan to selectively grow gamma sterilization sales over the long-term through innovation and the development of new product offerings (e.g. GammaFIT) that will facilitate our entry into new and emerging markets. We expect that our strategy will result in continued market leadership of our existing business, with revenues indicating flat to low percentage growth. Medical Isotopes In our Medical Isotopes segment, we are focused on optimizing the value of this business by working to maintain our existing revenues and acting to solidify the long-term reliability of our reactor isotope supply. To achieve our goals, we have established a strategic relationship with Isotope, to develop a significant new global supply of Mo-99.Isotope expects to reach its full planned production capacity prior to 2016. We have exclusive rights to this supply outside of Russia.We are also continuing the arbitration against AECL to compel AECL to complete the MAPLE reactors in Canada. The volatility of Mo-99 supply in 2009 and 2010 persuaded a number of current and potential Mo-99 customers to diversify their supply away from single sources. We look to opportunistically grow our Medical Isotopes revenue as potential new customers continue to diversify their supply and to leverage existing customers business. We estimate our current share of the global Mo-99 market share to be in the low 20% range in share of revenues and weekly Mo-99 volumes. Corporate and Other We are focused on providing meaningful total returns to our shareholders through using our cash on hand, cash from operations, and access to capital to: · Invest in growth opportunities and projects focused on maintaining existing margins and cash flows that are intended to drive long term share price appreciation; and, · Return cash to shareholders that is not otherwise required for growth or operational purposes.We return cash through our current quarterly dividends of $0.10 per share (yielding 4.5% as at October 31, 2011), and share buybacks when deemed an appropriate deployment of cash. Nordion Inc. Fiscal 2011 Annual Report 8 MANAGEMENT'S DISCUSSION AND ANALYSIS 2012 financial outlook For fiscal 2012, we expect that our top three products (TheraSphere, Co-60, and Mo-99) will contribute approximately 80% of revenues and greater than 90% of segment gross margins. For the reasons described below, revenue from TheraSphere and Co-60 is anticipated to increase while revenue from Mo-99 and our lower-margin product lines is expected to decrease. Overall, although total 2012 revenue is expected to be flat or decline slightly from 2011, total gross margin in 2012 is expected to improve because of the growth and increased relative contribution from our higher-margin products. Our 2012 financial outlook reflects current exchange rates, does not assume the completion of any business development initiatives that have not been publicly announced as at December 13, 2011, does not assume the outcome of the current arbitration and lawsuit related to the MAPLE facilities, and is subject to the uncertainties described in this MD&A and the business and industry risks as outlined in our 2011 AIF. Targeted Therapies We expect to see strong growth in TheraSphere that will be largely offset by declines in Contract Manufacturing. TheraSphere grew by 47% in fiscal 2011, following 41% growth in fiscal 2010.We believe this growth is attributable to positive perceptions regarding TheraSphere including a simplified delivery system, relatively low side effects of treatment, and our investment in global sales and marketing. We expect to see continued growth in TheraSphere as a result of increasing confidence and clinical adoption in the current installed base of customers for this minimally invasive targeted treatment for nonresectable liver cancer, in addition to introducing TheraSphere at new hospitals and clinics. However, a significant factor impacting the continued growth of TheraSphere is continuing to gain new reimbursement and insurance coverage for the product. While we are targeting increased reimbursement in Europe and Asia, we have recently seen a minimal reduction in reimbursement levels in the U.S. and positioning by U.S. insurance companies regarding coverage in certain situations while our clinical trials are underway. These factors may negatively impact our growth in adoption in the U.S. In Contract Manufacturing, we are dependent on our customers successfully bringing products to market and, maintaining and growing sales. In fiscal 2011, a customer that we were doing development work for filed for Chapter 11 in the U.S. and our customer, Bracco, initiated a voluntary recall of CardioGen-82 and currently is working with the FDA to bring CardioGen-82 back onto the market. Accordingly, our Contract Manufacturing activities in fiscal 2012 are expected to primarily relate to the Bexxar product. We will continue to consider opportunities that we believe will provide a good financial return in this area. However, TheraSphere (i.e. interventional oncology) is our primary strategic focus in Targeted Therapies at the present time. · For 2012, we expect TheraSphere revenue will continue to grow at 30% or more; · Our fiscal 2012 Contract Manufacturing revenue is projected to run at about $1.5 million per quarter, which is lower than fiscal 2011 due to our expectation that we will not realize revenue from CardioGen-82 during fiscal 2012; · Although approximately 40% of our Contract Manufacturing revenue during fiscal 2011 was associated with contract manufacturing of products in development, including revenue recognized on a contract cancellation for facilities and equipment paid by the customer, we do not expect any revenue of a similar nature or activities in fiscal 2012; · Overall segment gross margin percentage is expected to improve over 2011 due to the significantly increased prominence of TheraSphere, a higher margin product, which is expected to be somewhat offset by the fixed cost impact of the CardioGen-82 outage and the non-recurring recognition of deferred Contract Manufacturing revenue in Q4 2011; · We currently expect first patient enrolment in our Phase III clinical trials to occur in the first half of fiscal 2012. The overall number of patients planned for our clinical trials do not represent a significant percentage of total annual TheraSphere doses and certain doses within the trials are eligible for reimbursement and will be reported as segment revenue; and, · Our R&D spend is expected to increase in fiscal 2012 with the ramp-up of our clinical development program for TheraSphere.The overall cost of each trial is expected to be $15 million to $20 million over approximately five years.As a result of a change in the timing of first patient enrolment, we now expect to incur costs for our Phase III trials in fiscal 2012 of $4 million to $6 million. Sterilization Technologies Over the past five years, averaging higher shipments in fiscal 2008 and lower shipments in fiscal 2009, the amount of Co-60 we have sold per year has been essentially the same. However, our pricing has increased over this period based on the value of the product to our customers. We expect this trend to continue in fiscal 2012. In fiscal 2012, our focus is on maintaining our market position as we expect higher levels of Co-60 discharges from our suppliers’ reactors as well as our competitors’ suppliers, in addition to the impact of new domestic supply within China. As in previous years, the timing of quarterly revenues for Sterilization Technologies will vary due to the timing of shipments of Co-60 and production irradiators to our customers. When our customers purchase and install Co-60, they need to shut down their production irradiator operations while the Co-60 is being loaded into the irradiator. Therefore, we coordinate this process closely with our customers Nordion Inc. Fiscal 2011 Annual Report 9 MANAGEMENT'S DISCUSSION AND ANALYSIS to limit disruption to their operations. The timing of Co-60 discharges from power reactor sites in Canada and Russia can also affect the variability in quarterly revenues for Sterilization Technologies. · In fiscal 2012, we expect Sterilization Technologies revenue to be essentially flat compared to fiscal 2011 with a slight increase in Co-60 revenue offset by a decline in Sterilization – Other; · We expect the quarterly profile of Co-60 revenue to be similar to fiscal 2011 with lower shipments in the first half of fiscal 2012, particularly in the first quarter, compared to the second half; · We expect to ship two or three production irradiators during the second half of 2012; · We have not currently planned for revenue contribution from our recently announced GammaFIT product. While we have made GammaFIT commercially available in early fiscal 2012, due to its expected long sales cycle we do not expect to ship any of these units during fiscal 2012; · In fiscal 2012, we expect our supply of Co-60 will exceed the demand we are forecasting.Therefore, we expect a higher level of Co-60 inventory in fiscal 2012; and, · A significant portion of our Co-60 sales are based on long term arrangements with our customers that reflect stable or increased pricing. Therefore, we expect overall segment gross margin percentage in fiscal 2012 to be flat to up slightly compared to fiscal 2011. Medical Isotopes Since the return to service of the NRU reactor in August 2010, we have received generally reliable supply from AECL. The planned one-month maintenance shutdown of the NRU reactor in 2011 went as scheduled and we resumed supplying our customers as planned. We expect the NRU reactor to undergo a shutdown for a similar period starting in April 2012 for annual planned maintenance activities. In October 2011, the CNSC granted an extension of the NRU reactor license to October 31, 2016. A key condition of the new license is completion by AECL of its Integrated Implementation Plan for the NRU reactor to implement improvements to meet current codes and standards, and to support the continued safe and reliable operation of the reactor. The CNSC has announced that it expects to receive AECL’s report on progress made regarding the NRU reactor vessel inspection by the end of February 2012. Securing reliable long-term supply of medical isotopes remains a strategic priority for us. We continue to work with our strategic Russian supplier, Isotope, to further strengthen our supply chain reliability by bringing online this important back up supply of Mo-99 for our customers. While we expect to receive additional samples and initial commercial shipments, we are not expecting significant volumes of Mo-99 from Isotope during fiscal 2012 and do not expect to have supply available to mitigate the impact of the planned NRU maintenance shutdown in 2012.In addition, we continue to pursue the arbitration proceeding to compel AECL to complete the MAPLE reactors, as discussed in the “Litigation” section of this MD&A. · For fiscal 2012, we expect revenue for Reactor isotopes to decline between 3% and 6% from fiscal 2011. Volumes of Mo-99 are expected to remain approximately the same as in 2011 but we expect average pricing to decline due to competitive supply availability for certain of our customers; · We expect Cyclotron isotopes quarterly revenue throughout fiscal 2012 to be approximately $3.5 million per quarter; and, · We expect our gross margin percentage should remain essentially flat compared to fiscal 2011. Corporate SG&A · Our corporate SG&A was $7.8 million in fiscal 2011 which included a number of tax and insurance credits.Spending exclusive of these items was approximately $10 million and we expect that fiscal 2012 corporate SG&A will continue at a similar level. AECL arbitration legal costs · We anticipate that our external legal costs related to this arbitration will be at or below the current level of approximately $1 million per month until the arbitration hearings are complete, expected in Q2 2012. Balance sheet Deferred tax assets and liabilities As of Q4 2011, we reported $80.9 million of net deferred tax assets comprised of R&D tax credits and other tax carryovers arising from our Canadian operations. These tax assets are available to reduce our cash income taxes in the future. Net financial assets & cash deployment We ended fiscal 2011 with $74.1 million in cash and cash equivalents, a note receivable from AECL with a carrying value of $12.0 million, and essentially no debt. All scheduled payments due for the note receivable from AECL have been received and the last payment is Nordion Inc. Fiscal 2011 Annual Report 10 MANAGEMENT'S DISCUSSION AND ANALYSIS scheduled for September 2012. Our outstanding debt of $44.3 million primarily consists of a $44.1 million loan from the Government of Canada, which is fully defeased by a funded financial instrument issued by a major Canadian bank. In fiscal 2012, we continue to expect to generate positive cash flow from operations primarily as a result of continued profitability. For fiscal 2012, we do not expect to pay significant cash taxes or interest expense and our capital expenditure levels are expected to be below $10 million. In Q3 2011, we established a $75.0 million, three-year credit facility. Under the terms of this new credit facility, $20.0 million of cash used as collateral became available for operations during fiscal 2011. We have estimated remaining restructuring outflows of $9.4 million within fiscal 2012 arising from completion of activities associated with our strategic repositioning. As discussed in the “Recent business and corporate development” section of this MD&A, we also have an accrued liability of approximately $9.5 million resulting from the arbitration with Life which may be required to be paid during fiscal 2012. Based on preliminary estimates for our defined benefit pension plan and our plan for future decommissioning of our Ottawa, Canada facilities required by the Canadian Nuclear Safety Commission, we may be required to issue letters of credit or make funding payments related to these obligations. Based on the actuarial valuation completed at the beginning of 2011, we have approximately an $11 million funding requirement in each of the next five years for our pension plan that we may fund in cash or by issuing a letter of credit for a portion of the funding requirement. Based on current real interest rate levels and assets values, in particular equity investments, our funding requirement may increase by $2 million to $3 million next year. A letter of credit is generally required for the estimated future decommissioning costs and, in fiscal 2010, our estimate of the future costs increased by approximately $16 million to approximately $31 million from our previous submission. We have recorded the present value of the $31 million estimated future decommissioning costs in our current financial statements. We are awaiting the outcome of the CNSC’s review of the new estimate, which we expect in fiscal 2012. To date, under the NCIB we announced in January 2011, we have repurchased 4,860,132 shares, which represent 86% of regulatory approved shares repurchases, with an aggregate value of $52.4 million. We expect to continue our repurchases during Q1 2012; however, wecontinue to monitor and assess our cash requirements, liquidity and access to capital in determining the final amount we repurchase. On January 19, 2011, our Board of Directors approved the initiation of a quarterly dividend of $0.10 per share. On December 13, 2011, our Board of Directors declared the quarterly dividend at $0.10 per share to Nordion’s shareholders on record as of December 22, 2011, which we expect will total approximately $6.2 million payable on January 3, 2012. Including the quarterly dividend declared on December 13, 2011, we will have returned $25.4 million to shareholders by way of dividends related to fiscal 2011. The current quarterly dividend rate of $0.10 per share reflects what we believe is a reasonable balance between providing shareholders with what we expect will be a sustainable return of capital, while leaving the business with financial flexibility. When arriving at the dividend level, we also took into account potential investments, including the previously discussed clinical trials to support TheraSphere growth, as well as the uncertainty in the levels of cash flow that the Medical Isotopes business will generate over the medium- to long-term. Nordion Inc. Fiscal 2011 Annual Report 11 MANAGEMENT'S DISCUSSION AND ANALYSIS Financial highlights Years ended October 31 (thousands of U.S. dollars, except per share amounts) Revenues Targeted Therapies TheraSphere $ $ $ Contract Manufacturing Sterilization Technologies Cobalt Sterilization - Other Medical Isotopes Reactor Cyclotron Consolidated segment revenues from continuing operations $ $ $ Segment earnings (loss) Targeted Therapies $ $ $ Sterilization Technologies Medical Isotopes Corporate and Other ) ) ) Total segment earnings $ $ $ Depreciation and amortization (Gain) loss on sale of investments ) - Restructuring charges, net AECL arbitration and legal costs Write-down of investments - - Impairment of long-lived assets - - Change in fair value of embedded derivatives ) ) ) Consolidated operating income (loss) from continuing operations $ $ ) $ Basic earnings (loss) per share from continuing operations $ $ ) $ ) Cash and cash equivalents $ $ $ (thousands of U.S. dollars) (thousands of U.S. dollars) Nordion Inc. Fiscal 2011 Annual Report 12 MANAGEMENT'S DISCUSSION AND ANALYSIS Financial results analysis In this section, we provide detailed information and analysis regarding our performance for the year ended October 31, 2011 compared with the same periods in fiscal 2010 and 2009. Consolidated financial results Years ended October 31 (thousands of U.S. dollars) % of revenues % of revenues % of revenues Revenues $ % $ % $ % Costs and expenses Direct cost of revenues 46
